             Case 2:20-cv-01042-TSZ Document 15 Filed 12/02/20 Page 1 of 1




 1

 2

 3
                           UNITED STATES DISTRICT COURT
 4
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 5

 6       BOARD OF TRUSTEES OF THE
         EMPLOYEE PAINTERS’ TRUST, et
 7       al.,

 8                             Plaintiffs,
                                                        C20-1042 TSZ
 9            v.
                                                        MINUTE ORDER
10       GARY VAN VALKENBURG and
         DOES & ROES I–X,
11
                               Defendants.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14         (1)    Plaintiffs’ motion for default judgment, docket no. 14, is DENIED without
   prejudice. Although Plaintiffs voluntarily dismissed with prejudice the claims against
15 Defendant Western Surety Co. pursuant to Federal Rule of Civil Procedure
   41(a)(1)(A)(i), docket no. 13, they have failed to dismiss the claims against Defendants
16 Does & Roes I–X. Any renewed motion for default judgment must be accompanied by
   either a notice of voluntary dismissal of claims against Defendants Does & Roes I–X or a
17 recitation of grounds for entering a partial default judgment pursuant to Federal Rule of
   Civil Procedure 54(b).
18
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.
           Dated this 2nd day of December, 2020.
20

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Gail Glass
23                                                  Deputy Clerk
     MINUTE ORDER - 1
